Title: General Orders, 3 January 1776
From: Washington, George
To: 

 

Head Quarters, Cambridge, Jany 3rd 1776
Parole WoodfordCountersign, Norfolk


The Continental Rules and Articles (as lately amended) for the better Government of the Troops of the Thirteen United Colonies, are now to take place; all Trials are therefore to be under those Articles; and in Compliance with the first, all Officers are to subscribe them—Each Colonel, or commanding Officer of a Regiment, or Corps is to send to the Adjutant General for a set for each Company, and one for himself, and Officers to subscribe, which last, is to be return’d in, when the Commissions are given out—These Articles are to be read to the men by an Officer of a Company, at least once a week; This to be considered as a standing order.
The Commissary of Stores, is immediately to make a General Return of all the Stores, under his care here, and at Roxbury, in doing which, he is to be very exact—An Account of the Arms, is wanted without delay.
It was with no small degree of Surprise, that the General Yesterday saw, after the repeated Orders, that had been given for having the Tents (so soon as the Barracks were fit to be enter’d) returned to the Qr Mr General, several of them standing uninhabited, and in a disgraceful, ruinous Situation, and moreover, hears, that others serve only for bedding—The Officers who have suffered this Neglect, are informed, that this is the last admon[i]tion, that will be given on this head.
It is expected that the Commanding Officers of Regiments, will be exceedingly attentive to the training, exercising and disciplining their men; bringing them as soon as possible acquainted with the different Evolutions and Manœuvres, necessary to be practiced; and as nothing reflects more disgrace upon an Officer, or is more pernicious and dangerous in itself, than suffering Arms to be in bad order; the General assures the Officers and Men, that he will never overlook, or pardon, a neglect of this kind—There are many practices in Regular Service, highly worthy of Imitation, but none more essential than this, and keeping Soldiers always clean and neat: The first, is absolutely necessary for self-preservation; the other, for health and

appearance; for if a Soldier cannot be induced to take pride in his person, he will soon become a Sloven, and indifferent to every thing else—Whilst we have men therefore who in every respect are superior to mercenary Troops, that are fighting for two pence or three pence a day: Why cannot we in appearance also be superior to them, when we fight for Life, Liberty, Property and our Country?
The Companies now stationed in Cambridge belonging to Col. Prescots Regiment, are to march immediately and join their respective Regiment at Sewall’s-point.
The Companies now stationed at Sewall’s-point, under the Command of Major Wesson, are forthwith to march, & take post at Fort No. 1.
